15-2310
    Howard G. Gold


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 16th day of June, two thousand sixteen.

    PRESENT:
                     ROSEMARY S. POOLER,
                     ROBERT D. SACK,
                     GERARD E. LYNCH,
                              Circuit Judges.
    _____________________________________________________

    In the Matter of: Howard G. Gold, Arlene S.
    Gold,

                      Debtors.
    _____________________________________

    Howard G. Gold,

                          Debtor - Appellant,

            v.                                       15-2310

    William K. Harrington, United States Trustee,

                      Appellee.
    ______________________________________________________

    FOR DEBTOR-APPELLANT:                            Peter L. Ressler, New Haven, CT.
FOR APPELLEE:                                                   Ramona D. Elliott, Deputy Director/General
                                                                Counsel; P. Matthew Sutko, Associate
                                                                General Counsel; Robert J. Schneider, Jr.,
                                                                Trial Attorney, Department of Justice,
                                                                Executive Office for United States Trustees,
                                                                Washington, DC; William K. Harrington,
                                                                United States Trustee for Region 2; Kim L.
                                                                McCabe, Assistant United States Trustee;
                                                                Steven E. Mackey, Trial Attorney,
                                                                Department of Justice, Office of the United
                                                                States Trustee, New Haven, CT.


         Appeal from a judgment of the United States District Court for the District of Connecticut

(Bolden, J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

         Peter L. Ressler1 challenges the district court’s judgment affirming the bankruptcy court’s

order awarding him attorney’s fees. We assume the parties’ familiarity with the underlying facts,

the procedural history of the case, and the issues on appeal.

         We review a bankruptcy court’s award of attorney’s fees for abuse of discretion. See In re

Bayshore Wire Prods. Corp., 209 F.3d 100, 103 (2d Cir. 2000). A bankruptcy court abuses its

discretion when “(1) its decision rests on an error of law (such as application of the wrong legal

principle) or a clearly erroneous factual finding, or (2) its decision–though not necessarily the

product of a legal error or a clearly erroneous factual finding–cannot be located within the range of

permissible decisions.” Zervos v. Verizon N.Y., Inc., 252 F.3d 163, 169 (2d Cir. 2001) (footnotes

omitted).


1
  Although the notice of appeal (and therefore the caption) lists Howard G. Gold as the appellant, Ressler was the
person aggrieved by the district court’s order. See Fed. R. App. P. 3(c). However, because the Appellee has
expressly waived any arguments under Fed. R. App. P. 3(c) and it is clear that Ressler intended to be the party to this
appeal, Ressler’s appeal will not be dismissed for lack of jurisdiction. Cf. Agee v. Paramount Commc’ns, Inc., 114
F.3d 395, 399-400 (2d Cir. 1997).
       An independent review of the record and relevant authority reveals that the district court

properly affirmed the bankruptcy court’s order. The record amply supports the district court’s

conclusions bankruptcy court acted well within its discretion when it determined that Ressler

(1) lacked the authority to represent the estate of Arlene Gold after the appointment of a new

executor who did not retain Ressler to represent Arlene Gold’s estate; and (2) failed to adequately

record his time, had a conflict of interest, and violated the court’s rules governing compensation

requests. See 11 U.S.C. § 330(a)(1)(A), (3) (court may award reasonable compensation for an

attorney’s “actual, necessary services rendered,” “taking into account all relevant factors”); see

also id. § 330(a)(2) (court may award “compensation that is less than the amount of compensation

that is requested”). We further note that Appellee alerted this Court that, after briefing in this

appeal was completed, Ressler resigned from the Connecticut bar. If the Appellee believes that

Ressler’s resignation affects his ability to recover fees, it must raise that argument in the

bankruptcy court in the first instance.

       We have examined the remainder of Ressler’s arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court for substantially the same

reasons as stated in its June 18, 2015 decision.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                   3